Citation Nr: 0712279	
Decision Date: 04/26/07    Archive Date: 05/08/07

DOCKET NO.  01-01 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to accrued benefits.  


REPRESENTATION

Appellant represented by:	Sandra E. Booth, Attorney


ATTORNEY FOR THE BOARD

C. Palmer, Associate Counsel




INTRODUCTION

The veteran had active service from October 1968 to March 
1971.  The appellant is the veteran's widow.    

This matter is currently before the Board of Veterans' 
Appeals (Board) following a Remand dated in August 2006.  The 
August 2006 Board Remand was issued pursuant to an October 
2005 Court Order that vacated the July 2001 Board denial and 
remanded the issue on appeal to the Board for readjudication 
in light of the then-recent decision of Terry v. Principi, 
367 F. 3d. 1291 (Fed. Cir. 2004), which held that 38 U.S.C.A. 
§ 5121(a) does not limit a survivor's recovery of accrued 
benefits prior to the veteran's death and that such recovery 
can be awarded for any two-year period.  This matter was 
originally on appeal from a March 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained. 

2.  The death certificate shows that the veteran died in 
December 1999.  

3.  At the time of his death, the veteran's claim for 
additional compensation due to having a dependent wife and a 
minor child was pending; the veteran claimed entitlement to 
such additional compensation based on then-existing 
regulations.

4.  The appellant filed a timely claim for accrued benefits.

5.  Based on the evidence of record at the time of the 
veteran's death, no additional benefits are payable.  


CONCLUSION OF LAW

The criteria for entitlement to accrued benefits for a period 
of two years for additional compensation for a veteran with a 
dependent spouse and child, are not met.  38 U.S.C.A. § 5121 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.1000 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Board Remand and The Veterans Claims Assistance Act of 
2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The record shows that no VCAA letter was sent to the 
appellant in this case.  Nevertheless, the Board notes that 
the November 2006 Supplemental Statement of the Case (SSOC) 
applied the appropriate laws and regulations and advised the 
appellant regarding the reasons and bases for the denial of 
her claim.  Furthermore, neither the appellant nor her 
representative has contended that they have not received 
adequate notice regarding what evidence is needed to 
substantiate her claim.  In any event, the outcome of this 
appeal is based on application of the law to the known facts 
of record.  The United States Court of Appeals for Veterans 
Claims (Court) has specifically held that the provisions of 
VCAA are not applicable in cases which are decided as a 
matter of law, and not the underlying facts, or development 
of facts.  Manning v. Principi, 16 Vet. App. 534, 542- 43 
(2002); see also Smith v. Gober, 14 Vet. App. 227 (2000) 
(holding that the VCAA has no effect on appeal limited to 
interpretation of law); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001) (stating that the VCAA is not applicable where the 
law, not factual evidence, is dispositive).  As the outcome 
of this appeal is based on the law and not on an 
interpretation of the facts, the duties imposed by the VCAA 
do not apply.

The Board also finds that the RO complied with its August 
2006 Remand.  Stegall v. West, 11 Vet. App. 268 (1998).  
Accordingly, the Board will proceed with appellate review.  


II.	Legal Criteria

Periodic monetary benefits to which a veteran was entitled at 
death under existing ratings or decisions, or those based on 
evidence in the file at the date of death, and due and unpaid 
for a period not to exceed two years prior to the last date 
of entitlement, shall be paid to the surviving spouse.  38 
U.S.C.A. § 5121 (West 2002 & Supp. 2005); 38 C.F.R. § 3.1000 
(2006).  The entitlement of the accrued benefits claimant is 
derived from the veteran's entitlement, and the accrued 
benefits claimant cannot be entitled to a greater benefit 
than the veteran would have received had he lived.  Zevalkink 
v. Brown, 6 Vet. App. 483, 489-90 (1994).


III.	Analysis 

The appellant contends that she is entitled to accrued 
benefits based on the veteran's entitlement to an earlier 
effective date for additional compensation for dependents, 
which was pending at the time of his death.       

A review of the evidence of record, however, does not show 
that the appellant is entitled to accrued benefits.  The RO 
sent correspondence dated on December 1, 1995 to the veteran 
and his attorney that notified the veteran that he may be 
entitled to additional compensation for his dependents, 
informed him of the dependency evidence already in file which 
included a copy of his marriage certificate for his marriage 
to the appellant and birth certificates for three of his 
children (C., C., and J.), and advised him that he needed to 
complete and return a current VA Form 21-686c in order to 
receive the aforementioned additional compensation.  The RO 
additionally explained that VA would not be able to pay 
additional benefits for his dependents any earlier than the 
date the information was received if it was not received 
within one year from the date of the letter.  Nevertheless, 
the requested VA Form 21-686c was not received by the RO 
until December 9, 1996, which is more than one year after the 
date of the letter.  The RO informed the veteran in December 
17, 1996 correspondence that it had amended his disability 
compensation award to include additional benefits for his 
spouse and child effective January 1, 1997 and also advised 
him of his appellate rights.  The veteran did not file a 
timely appeal with respect to the determination and it became 
final.  

The Board observes that the veteran had previously provided 
the relevant information regarding his marriage to the 
appellant and his children to include his minor child with 
the appellant (J.) in August 1983 and, consequently, such 
information (i.e., marriage certificate, birth certificate 
for J.) was already contained in the claims file when the 
effective date of January 1, 1997 for additional dependency 
compensation was assigned.  Nevertheless, the record reveals 
that subsequent dependency status information provided by the 
veteran was not consistent and had last been provided 
approximately 11 years before the RO asked for a current VA 
Form 21-686c detailing dependents' status in the December 
1995 letter.  As it is recognized that changed circumstances 
can occur over time with respect to the status of dependents, 
the Board concludes that it was not reasonable for the RO to 
conclude without verification from the veteran that the 
dependency information he had previously provided more than a 
decade before the December 1995 letter was still in effect at 
that time.  Additionally, the RO clearly advised the veteran 
that he needed to submit updated information concerning his 
dependents if he wanted to receive additional compensation on 
that basis and allowed him a year to submit such information.  
Unfortunately, the information was not received until after 
the one-year period had expired.     

The Board further observes that the veteran was awarded 
increased service-connected compensation retroactive to 
December 1988 in a November 1998 determination and the 
veteran appealed asserting that he should be allowed another 
opportunity to retroactively certify his additional 
dependents for the period from December 1, 1988; however, 
there is no provision in the law to award an earlier 
effective date under such circumstances.  

In consideration of the foregoing and the absence of evidence 
showing that the veteran was otherwise entitled to benefits 
at the time of his death, the Board finds no basis for 
payment of any additional dependency allowance for 
compensation prior to January 1, 1997.  Therefore, the 
appellant's claim of entitlement to accrued benefits is 
denied.    

In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt 
is to be resolved in the claimant's favor in cases where 
there is an approximate balance of positive and negative 
evidence in regard to a material issue.  The preponderance of 
the evidence, however, is against the appellant's claim and 
that doctrine is not applicable.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Entitlement to accrued benefits is denied.  


____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


